PER CURIAM.
Petitioner seeks certiorari review of an order denying his petition for writ of ha-beas corpus. He argues that the circuit court did not comply with this court’s mandate in Carswell v. Florida Parole Commission, 861 So.2d 532 (Fla. 1st DCA 2003). We agree and grant the petition. This court previously stated that if the Florida Parole Commission failed to show that it would have revoked petitioner’s conditional release supervision solely on a violation of condition 2(c), then the circuit court should remand to the Commission for further proceedings. The circuit court failed to follow the mandate of this court and determined that competent, substantial evidence existed in the record to support a violation of both conditions as alleged. In the previous appeal, the Commission did not dispute petitioner’s arguments on the violation of condition 7. Therefore, it is estopped from arguing that revocation was proper on the basis of a violation of condition 7. As the record does not make clear that the Commission would still have revoked petitioner’s conditional release supervision solely on the basis of condition 2(c), we remand with directions that the circuit court remand to the Florida Parole Commission for further proceedings. See Lee v. Fla. Parole Comm’n, 730 So.2d 827 (Fla. 1st DCA 1999).
BARFIELD, BROWNING and THOMAS, JJ., concur.